DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed June 1, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group III, claims 74, 81, 82, and 89-93, drawn to a method for therapeutically treating cancer or initiating, enhancing, or prolonging an anti-tumor immune response in a subject.
	Additionally, Applicant has elected the species of the invention in which the antibody or antigen binding fragment thereof binds with a higher affinity to FcRIIa than the affinity with which it binds to FcRIIb and in which the immune checkpoint modulator is an inhibitor of CTLA-4.

2.	The amendment filed June 1, 2021 is acknowledged and has been entered.  Claims 94-103 have been added. 

3.	Claims 1, 3-6, 10, 11, 17, 20, 28, 29, 35, 54, 59, 67, 74, 81, 82, and 89-103 are pending in the application.  Claims 1, 3-6, 10, 11, 17, 20, 28, 29, 35, 54, 59, and 67 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.

4.	Claims 74, 81, 82, and 89-103 are currently under prosecution.

Information Disclosure Statement
5.	The information disclosures filed May 21, 2019 has been considered.  An initialed copy of each is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Response to Amendment
6.	The amendment filed August 23, 2019 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure.  35 U.S.C. § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material, which is not supported by the original disclosure, is: “The contents of each application recited above are incorporated herein by reference in their entirety”, wherein the above applications are PCT/EP2017/080832 and PCT/EP2016/079128.  An incorporation-by-reference statement added after the filing date of an application is not permitted because no new matter can be added to an application after its filing date. See 35 U.S.C. § 132(a).  When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation-by-reference statement of the prior application.  Therefore, the incorporation-by-reference statement in the amendment to the Dart Industries v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  See 1268 OG 89 (18 March 2003).
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
7.	The drawings are objected to because Figure 2 includes a portion labeled “Figure 2” and a portion labeled “Figure 2 continued”.  Figures that continue on more than one sheet should be labeled by Figure number and then a capital letter corresponding to how many sheets the figure continues on (i.e., A, B, etc.)  See 37 C.F.R. § 1.84.  Therefore, “Figure 2” should be labeled Figure 2A and “Figure 2 continued” should be labeled Figure 2B.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
8.	Claims 74, 81, 82, and 89-103 are objected to because the claims are drawn in the alternative to the subject matter of a non-elected species of the invention.  
Here for clarity Applicant is reminded that at page 6 of the Office action mailed April RIIa than the affinity with which it binds to FcRIIb and in which the immune checkpoint modulator is an inhibitor of CTLA-4.

9.	Claim 103 is objected to because the claim recites, “selected from CD27, CD28, […] TNFR and/or FasR/DcR3”, which is improper Markush-type claim language.  See MPEP § 2173.05(h).
This issue may be remedied by amending claim 103 to recite, for example, “selected from CD27, CD28, […] TNFR and FasR/DcR3”” (underlining for emphasis).

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 74, 81, 82, and 89-103 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 74, 81, 82, and 89-103 are indefinite for the following reasons:
(a)	According to the disclosure beginning in line 28 at page 39, for example, “the present invention is preferably for use in human subjects”, but nevertheless the term “subject” is not expressly define by the specification and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Therefore the “subject” to whom the claims are directed is not necessarily a human.   
With this fact in mind (i.e., the “subject” is not necessarily a human) it follows then that the polypeptides referred to by the claims (e.g., CTLA-4) are not necessarily human, but if not human then of what species of animal are the polypeptides?  Might they be polypeptide occurring in any of many different species of animals?  It is important that it be known to which polypeptides the claims are directed (e.g., human CTLA-4 or dog CTLA-4), so that it will be clear for the record what subject matter it is that is regarded as the invention.
At any rate, inasmuch as the claims use the designations such as “FcRIIa”, FcRIIb”, “CD3”, “EpCAM”, “gp100”, “CTLA-4” as the sole means of identifying the polypeptides to which the claims refer, it is aptly noted that the use of laboratory or clinical designations alone to identify particular polypeptides (or a class or family of structurally and/or functionally related polypeptides) renders the claims indefinite.1  This is because different laboratories and clinics may use the same laboratory or clinical designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.2  For example, it appears that “CTLA-4” may also be known by a number of other aliases that include: ALPS5, CD, CD152, CELIAC3, CTLA-4, GRD4, GSE, IDDM12, Ly-5, and Ly-56.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single 3 as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).4  
Then, with particular regard to claim 99, it appears that the claims use not the designation of particular polypeptides but a designation that is used to refer to an entire family of polypeptides.  For example according to claim 99 the cancer- and/or tumor-associated antigen is “MAGE” or “HLA”, but these designations are not the designations of a single particular protein; rather these designations are designations that are understood to refer to any member of a family of proteins.  In this case however it is not apparent what particularly identifying structural and/or functional features are shared by members of the families (i.e., members of the family of “MAGE” polypeptides or members of the “HLA” family of polypeptides), such that it might be possible to determine whether any given polypeptide is a member of the family or more critically a polypeptide to which claim 99 is directed.  Then, too, because “HLA” polypeptides are not actually polypeptides that are expressed solely by cancer or tumor cells, but by all cells in the human body, it is especially unclear which of the polypeptides that are known to members of this family are those that are to be regarded as being cancer- and/or tumor-associated antigens.5 
Of related note, according to claim 99, the cancer- and/or tumor-associated antigen is “GC182”, “GT468”, or “GT512”, but unlike other terms used by the claim (e.g., “CD2”), 
Without knowledge of the identities of the polypeptides referred to by the claims, it is not possible to know or ascertain the identities of the cancer or tumor to be treated using the claimed invention or the identities of the subjects having cancer or a tumor that are to be treated; and moreover it is not possible to know or ascertain which polypeptides must be bound by the multifunctional antibody or antigen binding fragment thereof.  Without the ability to know which polypeptides are bound by the antibody or fragment thereof it is not possible to know or determine what subject matter it is that infringes the claims.  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designations used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
(b)	The claims recite the phrase “in need thereof”.  The phrase “in need thereof” is not defined by the claim; and it is unclear of what the subject is required to be in need.  Moreover, the specification does not provide a standard for ascertaining whether or when a subject is in need and is also void of guidance indicating how one can determine or know when an subject is in need.6  Accordingly, one of ordinary skill in the art would not be 
When is a subject to be considered a subject “in need thereof”? 
It is suggested that this issue may best be remedied by amending the claims so as to be directed to a subject having the cancer to be treated by administering to the subject the immune checkpoint modulator and the T cell redirecting multifunctional antibody or antigen binding fragment thereof.
	(c)	Claim 102 recites the antibody or antigen binding fragment thereof is catumaxomab, lymphomun, ertumaxomab, or ektomab.7  The use of these designations alone as the sole means of identifying the claimed antibodies or antigen binding fragments renders the claim indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars8 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).  Indeed it would seem that Applicant may be using these terms to refer to not just one particular antibody that is known in the art but rather to a variant of an antibody, which has been engineered to comprise an Fc domain that binds with improved affinity to FcRIIa (or with relatively diminished affinity to FcRIIb) – because otherwise it would not be possible to practice the invention according to claim 102, wherein, for example, the antibody is “catumaxomab” since the antibody that is known by this designation, which is presently being used in the clinical setting, is not necessarily an antibody that exhibits relatively higher affinity for FcRIIa as compared to the affinity with which it binds to FcRIIb (as in accordance with the limitations recited by the preceding claim).  Therefore it would seem evident that the terms used (e.g., RIIa with a relatively greater affinity that that with which it binds to FcRIIb.  
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby.
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention9.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of 

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	Claims 74, 81, 82, and 89-103 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method for treating any given type of cancer in any given subject “in need thereof” (as per claim 74 anyway) by administering to the subject (a) “an immune checkpoint modulator” and (b) “a T-cell redirecting multifunctional antibody or antigen binding fragment thereof”, which comprises “a specificity against a T cell surface antigen” and “a specificity against a cancer- and/or tumor-associated antigen”, as well as “a binding site for human FcRIIa” exhibiting a binding affinity for FcRIIa that exceeds its binding affinity for FcRIIb.  Without the “immune checkpoint modulator” and/or without the “T-cell redirecting multifunctional antibody or antigen binding fragment thereof” it is impossible to practice the claimed invention; and moreover if either or both of these agents is not adequately described with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of each then the specification fails to describe the claimed invention in a manner that satisfies the written description requirement set forth under 35 U.S.C. § 112(a).  Indeed that is the case here because neither of one of the “immune checkpoint modulator” and the “T-cell redirecting multifunctional antibody or antigen binding fragment thereof” is described with the requisite clarity and particularity.  In addition, inasmuch as the claims are intended for use in treating any given type of cancer in any given subject and/or in initiating, enhancing, or prolonging 
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
To elaborate upon the reasons why the written description requirement has not been met in this case, let’s begin by considering the “immune checkpoint modulator”, which when used in combination with the “T-cell redirecting multifunctional antibody or antigen binding fragment thereof” must be function to treat any given type of cancer in any given subject.  First of all, if such an agent is to be envisaged, it must be known or understood what it is that must be modulated and how.  Here it is not immediately clear how but whatever it is that must be modulated is described as being “an immune checkpoint” – and yet it is not clear what this is or is not.  According to the disclosure at page 46, which begins in line 4, “immune checkpoints” are “molecules, such as proteins, which are typically involved in immune pathways and, for example, regulate T-cell activation, T-cell proliferation and/or T-cell function”.  It follows from this disclosure that the 10  The specification discloses that “CD28” is an example of “immune checkpoint”11, but the modulator that is used in practicing the claimed invention is not necessarily a substance that acts to somehow modulate a function or activity or perhaps the expression of CD28.  Then, if CD28 might somehow be considered representative of the genus of “immune checkpoints” it is not clear how or why it is.  This is because, again, the immune checkpoint may not even be a protein.  In fact it would seem that it need not be composed of any particular material; but also whatever it is it need not have any particular structure; and while it might, albeit not necessarily be somehow be involved in an immune pathway that may or may not serve to regulate the activation, proliferation, or function of a T cell.  Considering these facts, it is submitted that in large part the claims read as if a riddle.  Clearly there is no correlation between any one particularly identifying material or structural that is shared by at least most members of the genus of “immune checkpoints” and any one particularly identifying functional feature that is also shared by most members of the genus, which might permit one skilled in the art to immediately envisage, recognize or distinguish at least a substantial number of the genus.  Accordingly it cannot be said that this application adequately describes the “immune checkpoints” and if that is the case it cannot be said to adequately describe the “immune checkpoint modulators”.  At page 45, beginning in line 13, the specification discloses that the term “immune checkpoint modulator” refers to a molecule or a compound that “modulates (e.g., totally or partially reduces, inhibits, interferes with, activates, stimulates, 
Turning now to the “T-cell redirecting multifunctional antibody”, which is described by the claims as comprising “specificities” against both a T cell surface antigen and a cancer- and/or tumor-associated antigen, first, it must be asked if the claimed antibody has the capability of specifically binding to these antigens because the antibody comprises 
Even if the “specificities” are canonical antibody antigen binding domains, each of which is comprised of an antibody heavy chain variable domain and an antibody light chain variable domain, it is submitted that the claimed invention is not adequately described and that the claims merely bid one skilled in the art to finish the inventive process by discovering which antigens are those that can be targeted using an bispecific antibody such that it, when administered in combination with “an immune checkpoint modulator”, is effective to treat any given type of cancer in any given subject.  According to claim 97, the T cell surface antigen is CD2, CD3, CD4, CD5, CD6, CD8, CD28, CD40L, or CD44, but it need not be any of these.  If not any of these then which antigens on the surface of T cells are those that must be targeted if the claimed invention is to be used as intended to treat cancer in a subject?
To further support the positon taken herein it is noted that Leitner et al. (J. Immunol. 2015; 195 (2): 477-87) teaches that a substantial proportion of CD8+ cytotoxic T cells in adults lack the expression of CD28; so it only stands to reason that it may not be possible to practice the claimed invention to treat any given type of cancer in an adult by administering to the adult a T-cell redirecting multifunctional antibody or antigen binding fragment thereof that binds to CD28 on the surface of T cells.  This is because if a substantial proportion of CD8+ cytotoxic T cells in adults lack the expression of CD28 then the antibody will not bind to these cells, which are so very critical to a successful implementation of the claimed invention to treat cancer.  It is these cells that are important because it is these cells that mediate the destruction of targeted cancer cells.  If the antibody does not bind to CD8+ cytotoxic T cells due to the absence of CD28 on their 
Returning to the teachings of Leitner et al. (supra), it is further noted that according to the findings described therein, most costimulatory molecules have a low capacity to activate CD28-deficient T cells, whereas the engagement of the CD2 molecule by its ligand CD58 clearly costimulated proliferation, cytokine production, and effector function in this T cell subset (see, e.g., the abstract); however Leitner et al. also teaches that blocking anti-CD58 antibodies, which inhibit the interaction of CD58 to CD2, greatly reduced the response of human CD28-CD8+ T cells to allogeneic dendritic cells (see, e.g., the abstract).  If an antibody that binds to CD58, which blocks binding of CD58 to CD2, adversely affects the activation of T cells by antigen presenting cells, then, certainly an antibody that binds to CD2, which blocks binding of CD2 to CD58, may also be expected to inhibit T cell activation.  Thus, it is submitted that the teachings of Leitner et al. support the conclusion that it is not any anti-CD2 antibody that may be suitably used in constructing a functional “T-cell redirecting multifunctional antibody or antigen binding fragment thereof”, which is effectively used in combination with “an immune checkpoint modulator” to practice the claimed invention so as to achieve the claimed therapeutic objective.  The anti-CD2 antibody that is effectively used to construct the “T-cell redirecting multifunctional antibody” must be identified by empirical experimentation; thus, it is insufficient to merely describe the “T-cell redirecting multifunctional antibody” that is used in practicing the claimed invention as comprising any given antibody or antigen binding portion thereof that functions to bind to a CD2 molecule.  For these same reasons it is submitted that it is also not enough to describe the “T-cell redirecting multifunctional antibody” that is used in practicing the claimed invention as comprising any given antibody or antigen binding 
To further elaborate, while according to claim 97, the T cell surface antigen is CD3, an antigen which,  in general, when engaged by an antibody (or another ligand) is known to transduce an activating signal, it might otherwise be CD2; but CD2 ligation alone does not ordinarily lead to T cell activation.  In fact, Wild et al. (J. Immunol. 1999; 163 (4):  2064-72) has reported their finding that a bispecific antibody that specifically binds to CD2 on the surface of T cells and EGFR on the surface of targeted cells does not activate T cells and exposing target cells expressing EGFR to this antibody and in the presence of T cells does not lead to the lysis of the targeted cells; see entire document (e.g., the abstract).  It follows that it cannot be presumed that any given antigen on the surface of a T cell can be targeted using a “T-cell engaging multifunctional antibody or antigen binding fragment thereof” with the intent of activating cytotoxic T cells and promote the destruction of cancer cells expressing an antigen also recognized by the antibody or antigen binding fragment thereof.  Accordingly it is apparent that it cannot be presumed a priori that the claimed invention can be practiced as intended to treat any given type of cancer in any given subject by administering to the subject a “T-cell engaging multifunctional antibody or antigen binding fragment thereof” that specifically binds to any given “T cell surface antigen” or even certain ones such as CD2, which may not be bound by the antibody at the surface of a T cell so as to lead to the activation thereof.
With regard to the other “specificity” of the “T-cell engaging multifunctional antibody or antigen binding fragment thereof”, while it is conceivable that any given polypeptide or another type of antigen (e.g., a ganglioside) expressed on the surface of a tumor cell may be serve as a target, one cannot be assured that any given antigen expressed on the surface of a tumor cell will be targeted efficaciously.  Some antigens may not be suitably used due to their low level of expression; and others may not be suitably targeted because these same antigens are expressed by normal cells.  Always the suitability of any given target antigen on the surface of a tumor cell must be validated.  Here the specification 12  However extending an invitation to one skilled in the art to finish the inventive process is not the same as providing an adequate written description of the claimed invention.
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In addition Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes the “T-cell engaging multifunctional antibody or antigen binding fragment thereof” or the “immune checkpoint modulator”.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
 only their functional activity, e.g., the ability to inhibit an activity or function of CTLA-4, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a molecule or a compound that is found to be capable of acting to modulate the function of one or more immune checkpoints; without such a molecule or compound, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify agents that might be used in practicing the claimed invention by screening large pluralities of materially and structurally disparate molecules or compounds to determine which, if any, are capable of acting to modulate a function of one or more immune checkpoints, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “immune checkpoint modulators” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify molecules or compounds that are capable of acting to modulate a function of one or more immune checkpoints, which can be suitably used in practicing the claimed invention to achieve the claimed objective.    
Turning to another issue, according to claims 74, 81, and 82, for example, the T-cell redirecting multifunctional antibody or antigen binding fragment thereof comprises “a binding site” for FcRIIa, which exhibits a relatively higher affinity for FcRIIa and a relatively lower affinity for FcRIIb, such that it binds to the former with a higher affinity, but it is not clear what does or does not constitute such a “binding site”.  According to claim RIIa and more particularly their common ability to bind to FcRIIa with an affinity that exceeds the affinity with which they bind to FcRIIb.  The “binding sites” therefore cannot be envisaged, recognized, or distinguished from other entities that do not function to bind to FcRIIa with the requisite affinity.
Here, even if the “binding site” is the Fc domain of an antibody, Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this instance, the claimed T-cell redirecting multifunctional antibody or antigen binding fragment thereof does not comprise just any given Fc moiety, but rather it comprises “a binding site” for FcRIIa that must function to bind to FcRIIa with an affinity that exceeds the affinity with which they bind to FcRIIb.  Yes, the specification describes FcRIIa and FcRIIb, as well as antibodies comprising Fc domains that function to bind to these polypeptides, but the specification does not describe a substantial number of the claimed T-cell redirecting multifunctional antibody or antigen binding fragment thereof comprising “a binding site” that functions in the requisite manner (as recited by the claims).  In essence the claims are directed to subject matter that is described by a functional attribute alone – the claims do not specify the material or structural features that account for the ability of the T-cell redirecting multifunctional antibody or antigen binding RIIa with an affinity that exceeds the affinity with which they bind to FcRIIb.  Thus the claims are directed to subject matter that is not adequately described with the requisite clarity and particularity that is necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of T-cell redirecting multifunctional antibodies or antigen binding fragments thereof that must be used in practicing the claimed invention; and as a consequence the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  
Here, too, it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
While one could test a plurality of antibodies comprising structurally disparate Fc region moieties (regions or domains) to determine which have the requisite functional characteristics of the claimed antibody, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete.  
Returning to the subject of the “immune checkpoint modulator” that is to be used in practicing the claimed invention it is noted that according to claim 103 whatever it may be it might function as an inhibitor or it might function as activator of a protein such as CTLA-4 or CD28, but how is this even possible?  Why would one ever even expect that if, for example, an inhibitor of an activity of CTLA-4 (e.g., binding thereof to one of its ligands, CD80 and CD86) is found to be suitably and effectively used in combination with a “T-cell redirecting multifunctional antibody or antigen binding fragment thereof to treat cancer in a subject that an activator of CTLA-4 should also be suitably and effectively used to achieve the same objective?  In general it would not be, particularly if the both the inhibitor and the activator act to inhibitor or activate (enhance) the same biological function or specific activity of a protein such as CTLA-4.  
13  Even an antibody that specifically binds to CTLA-4, for example, may not be an antibody that affects an activity or function thereof in a predictable manner.  An antibody that binds to CTLA-4 or any other “immune checkpoint” may inhibit an activity or function thereof; or it may enhance an activity or function thereof; or it may not have any effect upon an activity or function of the protein.  Support for this is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152) are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1. 
Accordingly, the mere generalized description of modulators, or inhibitors or activators, or even antibodies that bind and inhibit or activate an activity of human “CTLA-4”, for example, even if possibly regarded as being fully characterized antigen, cannot suffice to describe these agents that have a desired effect upon the activity or function of the antigen, so as to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  This is because the skilled artisan cannot immediately envisage, recognize, or distinguish antibodies, for example, that bind to “CTLA-4” so as inhibit or enhance an activity thereof from such antibodies bind to “CTLA-4” but lack the desired or chosen effect.  
In addition, it is aptly noted that even if the “immune checkpoint modulator” were to be an inhibitory antibody that binds to an epitope of a given “immune checkpoint” (e.g., so as to block binding of “CTLA-4” to its ligands, may not share the functional attributes of another anti-CTLA-4 antibody such as Ipilimumab.  More particularly, Ingram et al. (Proc. Natl. Acad. Sci. USA. 2018 Apr 10; 115 (15): 3912-3917) reports the finding that a single domain antibody, which lacks an Fc portion, is not effectively used to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligands; see entire document (e.g., the abstract).
So, for all of the reasons addressed above, it is submitted that the it would not be immediately clear how or with what the claimed invention is practiced in order to achieve the claimed therapeutic objective.  At best, given the disclosure, it might only seem obvious to try to treat cancer in a subject by administering to the subject something that acts to modulate some activity or function of a protein that is involved in a pathway that regulates the activation or proliferation or some other functional attribute of a T cell and an antibody that acts to bind to both an antigen on the surface of a T cell and an antigen on the surface of a cancer cell, which also functions to binds with relatively greater affinity to FcRIIa (as compared to its affinity for FcRIIb), but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
	 Touching briefly upon some remaining issues, according to claim 95, the T-cell redirecting multifunctional antibody or antigen binding fragment thereof “induces increased expression of an immune checkpoint molecule”, but which one?  Then, even if it were clear which, it is submitted that it cannot be presumed a priori that any given antibody or antigen binding fragment thereof that binds to any given T cell surface antigen and any given cancer- and/or tumor-associated antigen will be capable of “inducing increased expression of an immune checkpoint molecule”.  Relative to what standard of comparison is the expression of the immune checkpoint molecule measured, so that it might be possible to determine if the antibody or antigen binding fragment thereof has induced an “increased” level of expression of the molecule?  It is not clear; but even then by what cell or tissue or 
	Similarly according to claim 96 the combination of the antibody or antigen binding fragment thereof and the immune checkpoint modulator mediates “sustained T-cell activation” as compared to either modality alone, but where is there any factual evidence presented by this application to support the assertion that any given antibody or antigen binding fragment thereof that binds to any given T cell surface antigen and any given molecule or compound that acts to modulate a function of any given immune checkpoint will be found to mediate relatively more sustained T cell activation when compared to the duration of T cell activation that is achieved by either of these agents when used individually?  Given the breadth of the claims it is submitted that in very large part the claims merely bid one skilled in the art to complete the inventive process by discovering which agents are to be used in practicing the claimed invention; and as such this application fails to adequately describe with the requisite clarity and particularity necessary the claimed invention in such a manner that reasonably conveys Applicant’s possession thereof as of the filing date of this application.
Turning now to address one final issue, it is again noted that the subject to whom the claims are directed is not necessarily a human, but presumably might be any other animal that might have cancer or be deemed in need of treatment for cancer.  The problem is that it cannot be predicted in general if an antibody that binds to a human polypeptide (e.g., CTLA-4 or PD-1, both of which have been described by others as “immune checkpoints”, will also cross-react to bind to the corresponding polypeptide as it occurs in any other animal.  This point is illustrated by the fact that it is known that pembrolizumab, 14, does not cross-react to bind to mouse PD-115 and therefore it is apparent that it cannot be presumed a priori that pembrolizumab will be found to be suitably and effectively used in combination the T-cell redirecting multifunctional antibody in practicing the claimed invention, if PD-1 were to be the selected target for the “immune checkpoint modulator” and the modulator selected were to be this particular antibody.  Notably mouse “PD-1” and human “PD-1” have been described as sharing only 60% homology at the amino acid sequence level16 and so it may not be surprising that pembrolizumab, which was produced using human “PD-1” or a portion thereof as an immunogen, does not bind to mouse “PD-1”.  It follows then that it must be determined whether or not pembrolizumab binds to PD-1 in any given subject and/or whether or not it is suitably and effectively used in combination with T-cell redirecting multifunctional antibody to initiate, enhance, or prolong an anti-tumor response and/or treat a cancer in the subject.  The same may be said of any and all of the other “immune checkpoint modulators” that are described with particularity for use in practicing the claimed invention by this application.  In most instances, the claimed invention cannot be practiced as described without the need to first empirically determine whether or not a chosen “immune checkpoint inhibitor” (e.g., the anti-human CTLA-4 antibody ipilimumab) will cross-react to bind to the “CTLA-4” polypeptide present in the subject.17  This position is further supported by the teachings of Li et al. (MAbs. Jan-Dec 2020; 12 (1): 1725365; pp. 1-12).  As Li et al. teaches “[anti-CTLA-4] antibodies currently approved for clinical use can bind to human CTLA-4, but do not cross-react to murine CTLA-4” (abstract).  Perhaps appreciating the need for an antibody that may be used in preclinical studies using mice and other non-human animals, Li et al. describes the generation and characterization of a 18  This indicates that it may be possible to produce an antibody that binds to an “immune checkpoint” in a subject (e.g., a dog or a cat), which might then be used in practicing the claimed invention to treat cancer in the subject, but Applicant is again reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating or producing it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objective.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the “immune checkpoint modulator” and “T-cell redirecting multifunctional Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

14.	Claims 74, 81, 82, and 89-103 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).

The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice19), it cannot be practiced without undue experimentation.
Even given benefit of the disclosure, in large part, the claims would merely bid one skilled in the art to finish the inventive process by discovering how the claimed invention might be implemented so as to be found useful in treating any given type of cancer in any given subject and/or in initiating, enhancing, or prolonging an anti-tumor response in a subject in need thereof.  The artisan would be left to discover which “immune checkpoints” may be modulated and how and by which molecules or compounds; the artisan would be left to discover which T cell surface antigens and which antigens expressed by cancer or tumor cells may be targeted by the antibody or antigen binding fragment thereof, if the claimed invention is to be used as intended to effectively treat any given type of cancer in any given subject.  Furthermore, the artisan would be left to discover how the Fc moiety RIIa (as compared to its affinity for FcRIIb); notably this may or may not be accomplished by altering the primary structure of the Fc domain of an antibody or immunoglobulin, but the specification fails to indicate which amino acids of which Fc domains of which antibodies or immunoglobulin molecules may be replaced, and by which other amino acids, deleted, and/or inserted therein without loss of binding affinity to FcRIIa and/or without enhancing binding affinity to FcRIIb and/or without adversely affecting the effector functions of the antibody or antigen binding fragment (e.g., the ability to mediate ADCC, CDC, and/or ADCP). 
In this instance it is submitted that the specification does little more than state a hypothesis that any given molecule or compound that modulates or totally or partially reduces, inhibits, interferes with, activates, stimulates, increases, reinforces or supports the function of one or more “checkpoint molecules” is used in combination with any given multifunctional antibody that specifically binds to any given T cell surface antigen and any given cancer- or tumor-associated antigen, provided that the antibody is capable of binding to FcRIIa with relatively greater affinity (as compared to its affinity for FcRIIb), is effective to treat cancer in a subject to whom both the molecule or compound and the antibody or an antigen binding fragment thereof are administered and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In this instance it appears that Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an immune checkpoint modulator and a T cell redirecting multifunctional antibody, both of which are used in combination to treat any given cancer in any given subject and/or to initiate, enhance, or prolong an anti-tumor response in a subject in need thereof; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991).
Turning to another issue, according to claim 102, the antibody or antigen binding fragment thereof is catumaxomab, lymphomun, ertumaxomab, or ektomab.20  In each case, it is unclear if a cell line that produces an antibody having the exact structural and  the antibody to which the claim refers is known and publicly available or can be reproducibly isolated without undue experimentation.  Without access to the antibody or a cell line producing the antibody, it would not be possible to practice the claimed invention because it would not be possible to make the antibody and then administer the antibody or an antigen binding fragment thereof to the subject.  Moreover, without access to the antibody or to a publicly available deposit of a cell line producing the antibody, the artisan could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.
Notably M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.
If Applicant has acquired the antibody, Applicant has failed to make of record any of the facts and circumstances surrounding the access thereto.  M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, even if it were known that Applicant was able to obtain the antibody in question prior to the filing date of the application that fact would not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public.  
In accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibody or a cell producing the antibody is known and readily available, the Office will accept the showing.21  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
In any event, and particularly if the antibody or a cell producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. 
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See M.P.E.P. § 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 C.F.R. § 1.809 (d).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at 

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 74, 81, 82, and 89-103 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 8,709,421 in view of Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75) and Tse et al. (Ann. Oncol. 2014 Feb; 25 (2): 322-31).  
	The instant claims are drawn to a method for treating cancer or initiating, enhancing, RIIa and relatively lower affinity for FcRIIb, and/or wherein the immune checkpoint modulator is an inhibitor of CTLA-4.
	U.S. Patent No. 8,709,421 (Heiss et al.) teaches a method for reducing the non-specific release of a cytokine in a subject which is associated with a treatment of a cancer or tumor with an antibody comprising administering to the subject at least one glucocorticoid (which itself is deemed the same as an “immune checkpoint modulator”22) immediately before or immediately after administering at least one trifunctional, bispecific immunostimulating antibody directed against a tumor antigen (e.g., EpCAM or HER2) and a CD marker, which glucocorticoid reduces the non-specific release of the cytokine associated with the treatment of the cancer or tumor, wherein the CD marker is selected from the group consisting of CD2, CD3, CD4, CD5, CD6, CD8, CD28, and CD44; see entire document (e.g., claims 1-15).
	A “trifunctional antibody” is (and was as of the filing date of this application) understood to be an antibody that is capable of redirecting T cells and FcR+ accessory immune cells to targeted tumor cells.23  The bispecific trifunctional antibody comprises a first antigen binding domain that specifically binds to a T cell surface antigen, most commonly CD3 and a second antigen binding domain that specifically binds to a tumor R+ accessory immune cells the antibody further comprises an Fc domain, which is capable of binding to an Fc receptor (FcR) on the surface of these immune cells (e.g., phagocytes).
	The claim of the patent do not specify that the antibody or antigen binding fragment thereof comprises an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb; nor do the claims recite a step by which an inhibitor antibody that that binds to CTLA-4 to block binding of the receptor to its ligands is administered in conjunction with the bispecific trifunctional antibody catumaxomab, which has been engineered to comprise an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb (as in accordance with claims 101-103 of the instant application). 
	The first deficiency is remedied by the teachings of Jung et al.
	Jung et al. teaches glycosylated Fc domains with mutations that confer up to a 160-fold increase in the affinity toward the low affinity FcRIIa allele as well as high selectivity against binding to the remarkably homologous human inhibitory receptor, FcRIIb; see entire document (e.g., the abstract).  Jung et al. teaches incorporation of this engineered Fc domain into trastuzumab, an anti-HER2 antibody, resulted in a 75% increase in tumor cell phagocytosis by macrophages compared to that of the parental glycosylated trastuzumab with both medium and low HER2-expressing cancer cells (see, e.g., the abstract).
	The second deficiency is remedied by the teachings of Tse et al.
	Tse et al. teaches promising immunotherapeutic agents for use in treating cancer include, in particular, the bispecific, trifunctional antibody catumaxomab, which binds to EpCAM and CD3, and ipilimumab, which binds to CTLA-4; see entire document (e.g., Table 1; pages 327 and 328).  Tse et al. teaches the use of therapeutic agents such as ipilimumab to block CTLA-4 function prevents immune inactivation and is a rational approach to evoke effective anti-tumor immune responses (see, e.g., pages 327 and 328).  Tse et al. that combinations of therapeutic agents have been used to treat cancer and suggests an ideal combination of would be one where both agents have minimal overlapping toxicities and work via independent mechanisms, but have additive or synergistic anti-tumor effects (see, e.g., page 327 and page 328). 
24
	Therefore, in view of the combination of the teachings the above-named patents and publications, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer in a subject by administering to the subject a combination of an immune checkpoint modulator or more particularly the anti-CTLA-4 blocking antibody ipilimumab, which inhibits binding of CTLA-4 to its ligands so as to inhibit the immunosuppressive function of CTLA-4, and the bispecific, trifunctional antibody or an antigen binding fragment thereof that specifically binds to a tumor-associated antigen (e.g., EpCAM) and a T cell surface antigen (e.g., CD3), so as to redirect T cells to the sites of tumor cells in the subject, wherein said antibody or antigen binding fragment thereof comprises an engineered Fc domain that exhibits relatively greater affinity for FcRIIa and relatively lower affinity for FcRIIb.  This is because Jung et al. teaches that the incorporation of an engineered Fc domain exhibiting relatively greater affinity for FcRIIa and relatively lower affinity for FcRIIb into a therapeutic antibody facilitates enhanced antibody-dependent cellular phagocytosis (ADCP).  It therefore would have been prima facie obvious to modify a bispecific trifunctional antibody (e.g., catumaxomab) to comprise such an engineered Fc domain, so as to produce a therapeutic agent that redirects T cells to the sites of targeted tumor cells, while also redirecting or recruiting macrophages and other phagocytic FcR+ accessory immune cells to these sites in order to more effectively treat cancer in the subject.  Furthermore, because Tse et al. teaches both catumaxomab and ipilimumab are promising immunotherapeutic agents for use in treating cancer, which work via independent mechanisms, it would only stand to reason that both may be used in RIIa and relatively lower affinity for FcRIIb and ipilimumab.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more effectively treat cancer in the subject.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in doing so because it would have been expected that the combination of the engineered version of catumaxomab comprising an Fc domain exhibiting relatively greater affinity for FcRIIa and relatively lower affinity for FcRIIb and ipilimumab, two promising therapeutic agents that work via independent mechanisms, will produce significant anti-tumor effects and possibly even additive or synergistic anti-tumor effects.    

Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

20.	Claims 74, 81, 82, and 89-100 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  of U.S. Patent No. 8,709,421 in view of Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75).  
	The instant claims are drawn to a method for treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject comprising administering to the subject an immune checkpoint modulator and a T cell redirecting multifunctional antibody or antigen binding fragment thereof that binds to a T cell surface antigen and a tumor-associated antigen.
	The claims of the patent are drawn to a method for reducing the non-specific release of a cytokine in a subject which is associated with a treatment of a cancer or tumor with an antibody comprising administering to the subject at least one glucocorticoid (an “immune checkpoint modulator”25) immediately before or immediately after administering at least one trifunctional, bispecific immunostimulating antibody directed against a tumor antigen (e.g., EpCAM or HER2) and a CD marker, which glucocorticoid reduces the non-specific release of the cytokine associated with the treatment of the cancer or tumor, wherein the CD marker is selected from the group consisting of CD2, CD3, CD4, CD5, CD6, CD8, CD28, and CD44.
	A “trifunctional antibody” is (and was as of the filing date of this application) understood to be an antibody that is capable of redirecting T cells and FcR+ accessory immune cells to targeted tumor cells.26  The bispecific trifunctional antibody comprises a first antigen binding domain that specifically binds to a T cell surface antigen, most R+ accessory immune cells the antibody further comprises an Fc domain, which is capable of binding to an Fc receptor (FcR) on the surface of these immune cells (e.g., phagocytes).
	The claim of the patent do not specify that the antibody or antigen binding fragment thereof comprises an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb.
	This deficiency is remedied by the teachings of Jung et al.
	Jung et al. teaches glycosylated Fc domains with mutations that confer up to a 160-fold increase in the affinity toward the low affinity FcRIIa allele as well as high selectivity against binding to the remarkably homologous human inhibitory receptor, FcRIIb; see entire document (e.g., the abstract).  Jung et al. teaches incorporation of this engineered Fc domain into trastuzumab, an anti-HER2 antibody, resulted in a 75% increase in tumor cell phagocytosis by macrophages compared to that of the parental glycosylated trastuzumab with both medium and low HER2-expressing cancer cells (see, e.g., the abstract). 
	Therefore, in view of the teachings of Jung et al., and absent a showing of any unobvious difference, it is submitted that it would have been obvious to practice the claimed invention using a trifunctional antibody that has been engineered as suggested by Jung et al. to bind with relatively greater affinity to FcRIIa and with relatively lower affinity to FcRIIb.  In addition, given the impetus provided by the teachings of Jung et al. to modify the Fc domain of the trifunctional antibody in this manner, it is submitted that the claimed inventions should be viewed as substantially similar and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because Jung et al. teaches that the incorporation of an engineered Fc domain exhibiting relatively greater affinity for FcRIIa and relatively lower affinity for FcRIIb into a therapeutic antibody facilitates enhanced antibody-dependent cellular phagocytosis (ADCP).  It therefore would have been obvious to modify the bispecific trifunctional antibody to comprise such an engineered Fc domain, so as to produce a therapeutic agent that redirects T cells to the sites of targeted tumor R+ accessory immune cells to these sites in order to more effectively treat cancer in the subject.  
	For clarity, this is the case here because a glucocorticoid is a known modulator of the immune system27 and according to the disclosure the term “immune checkpoint modulator” is used by the claims to refer to “a molecule or to a compound that modulates (e.g., totally or partially reduces, inhibits, interferes with, activates, stimulates, increases, reinforces or supports) the function of one or more checkpoint molecules” (page 45, lines 13-17), where the term “immune checkpoint” is used to refer to “molecules, such as proteins, which are typically involved in immune pathways and, for example, regulate T-cell activation, T-cell proliferation and/or T-cell function” (page 46, lines 4-7).  Then, too, since as in accordance with the claims, the glucocorticoid “reduces the non-specific release of the cytokine associated with the treatment of the cancer or tumor”, and because cytokines are known modulators of immune responses mediated by T cells, it is evident that the glucocorticoid and the claimed “immune checkpoint modulator” are functionally indistinguishable.
	As to claims 95 and 96, which recite the T cell redirecting multifunctional antibody or antigen binding fragment thereof or combination of the T cell redirecting multifunctional antibody or antigen binding fragment thereof and the immune checkpoint modulator cause or mediate certain effects, because these agents to which the instant claims are directed are not structurally distinguished from the agents to which the claims of the patent are directed, it is expected that the latter will have the functional properties of the former. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, it is expected that the trifunctional, bispecific immunostimulating antibody to which the claims of the patent are directed is an antibody that is capable of inducing increased expression .   

21.	Claims 74, 81, 82, and 89-103 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  of U.S. Patent No. 8,709,421 in view of Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75) and Tse et al. (Ann. Oncol. 2014 Feb; 25 (2): 322-31).  
	The instant claims are drawn to a method for treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject comprising administering to the subject an immune checkpoint modulator and a T cell redirecting multifunctional antibody or antigen binding fragment thereof that binds to a T cell surface antigen and a tumor-associated antigen, wherein the antibody is an engineered version of “catumaxomab”, which comprises an hybrid mouse IgG2a/rat IgG2b Fc domain (region) exhibiting relatively greater affinity for FcRIIa and relatively lower affinity for FcRIIb, and/or wherein the immune checkpoint modulator is an inhibitor of CTLA-4.
	The claims of the patent are drawn to a method for reducing the non-specific release of a cytokine in a subject which is associated with a treatment of a cancer or tumor with an antibody comprising administering to the subject at least one glucocorticoid (, which itself, is deemed an “immune checkpoint modulator”28) immediately before or immediately after administering at least one trifunctional, bispecific immunostimulating antibody directed against a tumor antigen (e.g., EpCAM or HER2) and a CD marker, which glucocorticoid reduces the non-specific release of the cytokine associated with the treatment of the cancer or tumor, wherein the CD marker is selected from the group consisting of CD2, CD3, CD4, CD5, CD6, CD8, CD28, and CD44.
	A “trifunctional antibody” is (and was as of the filing date of this application) R+ accessory immune cells to targeted tumor cells.29  The bispecific trifunctional antibody comprises a first antigen binding domain that specifically binds to a T cell surface antigen, most commonly CD3 and a second antigen binding domain that specifically binds to a tumor cell surface antigen; and in order to redirect FcR+ accessory immune cells the antibody further comprises an Fc domain, which is capable of binding to an Fc receptor (FcR) on the surface of these immune cells (e.g., phagocytes).
	The claims of the patent do not specify that the antibody or antigen binding fragment thereof comprises an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb; nor do the claims recite a step by which an inhibitor antibody that that binds to CTLA-4 to block binding of the receptor to its ligands is administered in conjunction with the bispecific trifunctional antibody catumaxomab, which has been engineered to comprise an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb (as in accordance with claims 101-103 of the instant application). 
	The first deficiency is remedied by the teachings of Jung et al.
	Jung et al. teaches glycosylated Fc domains with mutations that confer up to a 160-fold increase in the affinity toward the low affinity FcRIIa allele as well as high selectivity against binding to the remarkably homologous human inhibitory receptor, FcRIIb; see entire document (e.g., the abstract).  Jung et al. teaches incorporation of this engineered Fc domain into trastuzumab, an anti-HER2 antibody, resulted in a 75% increase in tumor cell phagocytosis by macrophages compared to that of the parental glycosylated trastuzumab with both medium and low HER2-expressing cancer cells (see, e.g., the abstract).
	The second deficiency is remedied by the teachings of Tse et al.
	Tse et al. teaches promising immunotherapeutic agents for use in treating cancer include, in particular, the bispecific, trifunctional antibody catumaxomab, which binds to EpCAM and CD3, and ipilimumab, which binds to CTLA-4; see entire document (e.g., Table 1; pages 327 and 328).  Tse et al. teaches the use of therapeutic agents such as 
	Catumaxomab is a rat-mouse hybrid bispecific, trifunctional monoclonal antibody that specifically binds to EpCAM (a tumor-associated antigen) and CD3 (an antigen on the surface of T cells). This antibody comprises the heavy chain of an anti-EpCAM antibody and the heavy chain of an anti-CD3 antibody, as well as the light chains of the respective antibodies.  The Fc domain (region) that forms is a mouse IgG2a / rat IgG2b hybrid.  The hybrid Fc domain (region) of catumaxomab can bind to an Fc receptor on accessory cells like other antibodies.30  
	Accordingly it is submitted that it would have been obvious to practice the claimed invention by practicing the invention to which the claims of the copending application are drawn using a trifunctional antibody that comprises an Fc domain that has been modified so as to bind with greater affinity to FcRIIa and relatively lower affinity to FcRIIb and by administering the antibody in combination with the anti-CTLA-4 antibody ipilimumab. Moreover, given the impetus provided by the teachings of Jung et al. and Tse et al. to modify the Fc domain of the trifunctional antibody in the manner suggested and to administer the antibody in combination with ipilimumab as discussed, it is submitted that the claimed inventions should be viewed as being substantially similar and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  This is because Jung et al. teaches that the incorporation of an engineered Fc domain exhibiting relatively greater affinity for FcRIIa and relatively lower affinity for FcRIIb into a therapeutic antibody facilitates enhanced antibody-dependent cellular phagocytosis (ADCP).  It therefore would have been obvious to modify the bispecific trifunctional antibody (catumaxomab) to comprise such an engineered Fc domain, so as to produce a therapeutic agent that R+ accessory immune cells to these sites in order to more effectively treat cancer in the subject.  Furthermore, because Tse et al. teaches both catumaxomab and ipilimumab are promising immunotherapeutic agents for use in treating cancer, which work via independent mechanisms, it would only stand to reason that both may be used in combination with one another to treat cancer with the hope of achieving additive or synergistic anti-tumor effects. 
	As to claims 95 and 96, which recite the T cell redirecting multifunctional antibody or antigen binding fragment thereof or combination of the T cell redirecting multifunctional antibody or antigen binding fragment thereof and the immune checkpoint modulator cause or mediate certain effects, because these agents to which the instant claims are directed are not structurally distinguished from the agents to which the claims of the patent are directed, it is expected that the latter will have the functional properties of the former. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, it is expected that the trifunctional, bispecific immunostimulating antibody to which the claims of the patent are directed is an antibody that is capable of inducing increased expression of an immune checkpoint molecule.  Furthermore, it is expected that the combination of the trifunctional, bispecific immunostimulating antibody and glucocorticoid, when administered to the subject, will mediate relatively sustained T cell activation when compared to the duration of T cell activation mediated by either the trifunctional, bispecific immunostimulating antibody or glucocorticoid alone. 

22.	Claims 74, 81, 82, 89-100, and 103 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,071,158 in view of Ruf et al. (Int. J. Cancer. 2004 Feb 20; 108 (5): 725-32), Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75) and Weiner et al. (Cell. 2012 Mar 16; 148 (6): 1081-4).  
	The instant claims are drawn to a method for treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject comprising administering to the subject an immune checkpoint modulator and a T cell redirecting multifunctional antibody or RIIa and relatively lower affinity for FcRIIb, and/or wherein the immune checkpoint modulator is an inhibitor of CTLA-4.	
	The claims of the patent are drawn to a method for reducing the non-specific release of at least one cytokine in a subject, which is associated with a treatment of a cancer with at least one bispecific immunostimulating antibody, comprising: administering an effective amount of at least one glucocorticoid to the subject by way of premedication on the same day and prior in time relative to the administration to the subject of the at least one bispecific immunostimulating antibody directed against a tumor antigen and a CD marker such that said effective amount of said at least one glucocorticoid reduces cytokine release caused by the administration of the least one bispecific immunostimulating antibody, wherein the at least one glucocorticoid comprises dexamethasone, the tumor antigen is CD19, and the CD marker is CD3.
	Notably glucocorticoids are known modulators of the immune system31 and according to the disclosure the term “immune checkpoint modulator” is used by the claims to refer to “a molecule or to a compound that modulates (e.g., totally or partially reduces, inhibits, interferes with, activates, stimulates, increases, reinforces or supports) the function of one or more checkpoint molecules” (page 45, lines 13-17), where the term “immune checkpoint” is used to refer to “molecules, such as proteins, which are typically involved in immune pathways and, for example, regulate T-cell activation, T-cell proliferation and/or T-cell function” (page 46, lines 4-7).  Then, too, since as in accordance with the claims, the glucocorticoid “reduces the non-specific release of the cytokine associated with the treatment of the cancer or tumor”, and because cytokines are known modulators of immune responses mediated by T cells, it is evident that the glucocorticoid 
	The claims of the patent do not specify that the antibody comprises an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb; nor do the claims recite a step by which an inhibitor antibody that that binds to CTLA-4 to block binding of the receptor to its ligands is administered in conjunction with the bispecific antibody, which has been engineered to comprise an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb. 
	The first deficiency is remedied by the teachings of Ruf et al. and Jung et al.
	Ruf et al. teaches T cell engaging bispecific antibodies that bind to CD3 on the surface of T cells and a tumor-associated antigen on the surface of targeted cancer cells, which further comprise Fc domains that are capable of redirecting Fc receptor-expressing accessory immune cells to targeted cancer cells; see entire document (e.g., the abstract).  Ruf et al. teaches these “trifunctional” antibodies are effective to eliminate targeted cancer cells in vivo and provide a new option for the treatment of cancer (see, e.g., the abstract); and page 725).
	Jung et al. teaches glycosylated Fc domains with mutations that confer up to a 160-fold increase in the affinity toward the low affinity FcRIIa allele as well as high selectivity against binding to the remarkably homologous human inhibitory receptor, FcRIIb; see entire document (e.g., the abstract).  Jung et al. teaches incorporation of this engineered Fc domain into trastuzumab, an anti-HER2 antibody, resulted in a 75% increase in tumor cell phagocytosis by macrophages compared to that of the parental glycosylated trastuzumab with both medium and low HER2-expressing cancer cells (see, e.g., the abstract).
Then, the second deficiency is remedied by the teachings of Weiner et al. 
Weiner et al. teaches antibody-based immunotherapy of cancer and suggests that use of a combination of two antibodies in particular, namely ipilimumab, an anti-CTLA-4 antibody that inhibits binding of CTLA-4 to its ligands, and a bispecific, trifunctional antibody (termed a “TriomAb” or trifunctional monoclonal antibody) that binds to a tumor-associated antigen (e.g., CD19) and CD3 to redirect T cells to the sites of tumor cells and comprises a hybrid mouse/rat Fc domain that binds to Fc receptor-expressing immune cells (e.g., macrophages) to mediate ADCP; see entire document (e.g., page 1081 and in vitro and in vivo and induces protective immunity, most likely through the induction of memory T cells (see, e.g., page 1081).  However Weiner et al. teaches that following activation, T cells upregulate the expression of inhibitory receptors such as CTLA-4 and blockade of CTLA-4 function using the anti-CTLA-4 antibody ipilimumab has been shown to enhance the anti-tumor immune response (see, e.g., page 1083).  Weiner et al. teaches the anti-CTLA-4 antibody ipilimumab may be used in combination with other therapeutic agents to achieve greater or enhanced anti-tumor effects (see, e.g., page 1083 and page 1084). 
	Accordingly it is submitted that it would have been obvious to one ordinarily skilled in the art to practice the invention according to claims 1-20 of U.S. Patent No. 10,071,158 using a bispecific immunostimulating antibody directed against a tumor antigen or more particularly CD19 and the T cell surface antigen CD3 that comprises a variant Fc domain that binds with relatively greater affinity to FcRIIa and with relatively lower affinity to FcRIIb, as suggested by Ruf et al. and Jung et al.  This is because, as Ruf et al. teaches, such an antibody would be trifunctional, so as to act to recruit or redirect Fc receptor-expressing immune cells (e.g., macrophages) to the site of tumor cells expressing the tumor antigen, along with T cells expressing CD3.  This is also because according to Jung et al. an antibody comprising a variant Fc domain that binds with relatively greater affinity to FcRIIa and with relatively lower affinity to FcRIIb should be expected to more effectively mediate ADCP.  Furthermore, it would have been obvious to one ordinarily skilled in the art to practice the invention by administering the bispecific immunostimulating antibody comprising such a variant Fc domain to the subject in combination with ipilimumab as suggested by Weiner et al.  This is because Weiner et al. suggests that both the T cell engaging bispecific, trifunctional antibody and the anti-CTLA-4 antibody may be used in combination with one another to achieve greater anti-tumor effects. 
 
23.	Claims 74, 81, 82, 89-100, and 103 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned U.S. Patent No. 10,071,158.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection of claims 74, 81, 82, 89-100, Int. J. Cancer. 2004 Feb 20; 108 (5): 725-32), Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75) and Weiner et al. (Cell. 2012 Mar 16; 148 (6): 1081-4).  
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,071,158, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

24.	Claims 74, 81, 82, 89-100, and 103 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  of U.S. Patent No. 10,576,149 in view of Ruf et al. (Int. J. Cancer. 2004 Feb 20; 108 (5): 725-32), Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75) and Weiner et al. (Cell. 2012 Mar 16; 148 (6): 1081-4).
	The instant claims are drawn to a method for treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject comprising administering to the subject an immune checkpoint modulator and a T cell redirecting multifunctional antibody or antigen binding fragment thereof that binds to a T cell surface antigen or more particularly CD3 and a tumor-associated antigen or more particularly CD19, wherein the antibody comprises an engineered version of an Fc domain, which exhibits relatively greater affinity RIIa and relatively lower affinity for FcRIIb, and/or wherein the immune checkpoint modulator is an inhibitor of CTLA-4.	
The claims of the patent are drawn to a method of using a bispecific antibody for treating lymphoma in a subject, comprising: administering dexamethasone to the subject on the same day as and prior in time to beginning administration of the bispecific antibody, wherein the bispecific antibody is directed against tumor antigen CD19 and T-cell marker CD3.
	Notably dexamethasone, a synthetic glucocorticoid, is a known modulator of the immune system32 and according to the disclosure the term “immune checkpoint modulator” is used by the claims to refer to “a molecule or to a compound that modulates (e.g., totally or partially reduces, inhibits, interferes with, activates, stimulates, increases, reinforces or supports) the function of one or more checkpoint molecules” (page 45, lines 13-17), where the term “immune checkpoint” is used to refer to “molecules, such as proteins, which are typically involved in immune pathways and, for example, regulate T-cell activation, T-cell proliferation and/or T-cell function” (page 46, lines 4-7).  So, because dexamethasone  is a known modulator of immune responses mediated by T cells, it is evident that dexamethasone and the claimed “immune checkpoint modulator” are functionally indistinguishable. 
	The claims of the patent do not specify that the antibody comprises an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb; nor do the claims recite a step by which an inhibitor antibody that that binds to CTLA-4 to block binding of the receptor to its ligands is administered in conjunction with the bispecific antibody, which has been engineered to comprise an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb. 
	The first deficiency is remedied by the teachings of Ruf et al. and Jung et al.
 receptor-expressing accessory immune cells to targeted cancer cells; see entire document (e.g., the abstract).  Ruf et al. teaches these “trifunctional” antibodies are effective to eliminate targeted cancer cells in vivo and provide a new option for the treatment of cancer (see, e.g., the abstract); and page 725).
	Jung et al. teaches glycosylated Fc domains with mutations that confer up to a 160-fold increase in the affinity toward the low affinity FcRIIa allele as well as high selectivity against binding to the remarkably homologous human inhibitory receptor, FcRIIb; see entire document (e.g., the abstract).  Jung et al. teaches incorporation of this engineered Fc domain into trastuzumab, an anti-HER2 antibody, resulted in a 75% increase in tumor cell phagocytosis by macrophages compared to that of the parental glycosylated trastuzumab with both medium and low HER2-expressing cancer cells (see, e.g., the abstract).
Then, the second deficiency is remedied by the teachings of Weiner et al. 
Weiner et al. teaches antibody-based immunotherapy of cancer and suggests that use of a combination of two antibodies in particular, namely ipilimumab, an anti-CTLA-4 antibody that inhibits binding of CTLA-4 to its ligands, and a bispecific, trifunctional antibody (termed a “TriomAb” or trifunctional monoclonal antibody) that binds to a tumor-associated antigen (e.g., CD19) and CD3 to redirect T cells to the sites of tumor cells and comprises a hybrid mouse/rat Fc domain that binds to Fc receptor-expressing immune cells (e.g., macrophages) to mediate ADCP; see entire document (e.g., page 1081 and page ).  Weiner et al. teaches the trifunctional monoclonal antibody effectively kills tumor cells in vitro and in vivo and induces protective immunity, most likely through the induction of memory T cells (see, e.g., page 1081).  However Weiner et al. teaches that following activation, T cells upregulate the expression of inhibitory receptors such as CTLA-4 and blockade of CTLA-4 function using the anti-CTLA-4 antibody ipilimumab has been shown to enhance the anti-tumor immune response (see, e.g., page 1083).  Weiner et al. teaches the anti-CTLA-4 antibody ipilimumab may be used in combination with other therapeutic agents to achieve greater or enhanced anti-tumor effects (see, e.g., page 1083 and page 
	Accordingly it is submitted that it would have been obvious to one ordinarily skilled in the art to practice the invention according to claims 1-20 of U.S. Patent No. 10,576,149 using a bispecific immunostimulating antibody directed against a tumor antigen or more particularly CD19 and the T cell surface antigen CD3 that comprises a variant Fc domain that binds with relatively greater affinity to FcRIIa and with relatively lower affinity to FcRIIb, as suggested by Ruf et al. and Jung et al.  This is because, as Ruf et al. teaches, such an antibody would be trifunctional, so as to act to recruit or redirect Fc receptor-expressing immune cells (e.g., macrophages) to the site of tumor cells expressing the tumor antigen, along with T cells expressing CD3.  This is also because according to Jung et al. an antibody comprising a variant Fc domain that binds with relatively greater affinity to FcRIIa and with relatively lower affinity to FcRIIb should be expected to more effectively mediate ADCP.  Furthermore, it would have been obvious to one ordinarily skilled in the art to practice the invention by administering the bispecific immunostimulating antibody comprising such a variant Fc domain to the subject in combination with ipilimumab as suggested by Weiner et al.  This is because Weiner et al. suggests that both the T cell engaging bispecific, trifunctional antibody and the anti-CTLA-4 antibody may be used in combination with one another to achieve greater anti-tumor effects. 

25.	Claims 74, 81, 82, 89-100, and 103 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned U.S. Patent No. 10,576,149.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection of claims 74, 81, 82, 89-100, and 103 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,576,149 in view of Ruf et al. (Int. J. Cancer. 2004 Feb 20; 108 (5): 725-32), Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75) and Weiner et al. (Cell. 2012 Mar 16; 148 (6): 1081-4).  
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,071,158, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

26.	Claims 74, 81, 82, and 89-103 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 8, and 10-22 of copending Application No. 16/143,889 in view of Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75) and Tse et al. (Ann. Oncol. 2014 Feb; 25 (2): 322-31).   
The claims of the copending application are drawn to a method for treating a neoplasm of the urinary bladder in a subject in need thereof, the method comprising administering to the subject a multispecific antibody or an antigen binding fragment thereof comprising a specificity against CD3 and a specificity against a cancer-associated antigen or a tumor-associated antigen (e.g., EpCAM or HER2), which is associated with a neoplasm of urothelial cells.  According to claim 12 the antibody comprises an Fc moiety and according to claim 13 the antibody is catumaxomab. 
The claims of the copending application do not specify that the antibody or antigen binding fragment thereof comprises an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb; nor do the claims recite a step by which an inhibitor antibody that that binds to CTLA-4 to block binding of the receptor to its ligands is administered in conjunction with the bispecific trifunctional antibody catumaxomab, which has been engineered to comprise an Fc moiety that binds to FcRIIa with a relatively higher affinity than the affinity with which it binds to FcRIIb (as in accordance with claims 101-103 of the instant application). 

	Jung et al. teaches glycosylated Fc domains with mutations that confer up to a 160-fold increase in the affinity toward the low affinity FcRIIa allele as well as high selectivity against binding to the remarkably homologous human inhibitory receptor, FcRIIb; see entire document (e.g., the abstract).  Jung et al. teaches incorporation of this engineered Fc domain into trastuzumab, an anti-HER2 antibody, resulted in a 75% increase in tumor cell phagocytosis by macrophages compared to that of the parental glycosylated trastuzumab with both medium and low HER2-expressing cancer cells (see, e.g., the abstract).
	The second deficiency is remedied by the teachings of Tse et al.
	Tse et al. teaches promising immunotherapeutic agents for use in treating cancer include, in particular, the bispecific, trifunctional antibody catumaxomab, which binds to EpCAM and CD3, and ipilimumab, which binds to CTLA-4; see entire document (e.g., Table 1; pages 327 and 328).  Tse et al. teaches the use of therapeutic agents such as ipilimumab to block CTLA-4 function prevents immune inactivation and is a rational approach to evoke effective anti-tumor immune responses (see, e.g., pages 327 and 328).  Tse et al. that combinations of therapeutic agents have been used to treat cancer and suggests an ideal combination of would be one where both agents have minimal overlapping toxicities and work via independent mechanisms, but have additive or synergistic anti-tumor effects (see, e.g., page 327 and page 328). 
	Catumaxomab is a rat-mouse hybrid bispecific, trifunctional monoclonal antibody that specifically binds to EpCAM (a tumor-associated antigen) and CD3 (an antigen on the surface of T cells). This antibody comprises the heavy chain of an anti-EpCAM antibody and the heavy chain of an anti-CD3 antibody, as well as the light chains of the respective antibodies.  The Fc domain (region) that forms is a mouse IgG2a / rat IgG2b hybrid.  The hybrid Fc domain (region) of catumaxomab can bind to an Fc receptor on accessory cells like other antibodies.33
	Therefore, in view of the teachings of reference, and absent a showing of any unobvious difference, it is submitted that the claimed inventions are substantially similar RIIa and relatively lower affinity for FcRIIb into a therapeutic antibody facilitates enhanced antibody-dependent cellular phagocytosis (ADCP).  It therefore would have been obvious to modify the bispecific trifunctional antibody (catumaxomab) to comprise such an engineered Fc domain, so as to produce a therapeutic agent that redirects T cells to the sites of targeted tumor cells, while also redirecting or recruiting macrophages and other phagocytic FcR+ accessory immune cells to these sites in order to more effectively treat cancer in the subject.  Furthermore, because Tse et al. teaches both catumaxomab and ipilimumab are promising immunotherapeutic agents for use in treating cancer, which work via independent mechanisms, it would only stand to reason that both may be used in combination with one another to treat cancer with the hope of achieving additive or synergistic anti-tumor effects. 
	As to claims 95 and 96, which recite the T cell redirecting multifunctional antibody or antigen binding fragment thereof or combination of the T cell redirecting multifunctional antibody or antigen binding fragment thereof and the immune checkpoint modulator cause or mediate certain effects, because these agents to which the instant claims are directed are not structurally distinguished from the agents to which the claims of the copending application are directed, it is expected that the latter will have the functional properties of the former. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, it is expected that the trifunctional, bispecific immunostimulating antibody to which the claims of the copending application are directed is an antibody that is capable of inducing increased expression of an immune checkpoint molecule.  Furthermore, it is expected that the combination of the trifunctional, bispecific immunostimulating antibody and glucocorticoid, when administered to the subject, will mediate relatively sustained T cell activation when compared to the duration of T cell activation mediated by either the trifunctional, bispecific immunostimulating antibody or glucocorticoid alone.
NOTE:  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

27.	Claims 74, 81, 82, and 89-103 are directed to an invention not patentably distinct from claims 1, 7, 8, and 10-22 of commonly assigned copending Application No. 16/143,889.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection of claims 74, 81, 82, and 89-103 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 8, and 10-22 of copending Application No. 16/143,889 in view of Jung et al. (ACS Chem. Biol. 2013 Feb 15; 8 (2): 368-75) and Tse et al. (Ann. Oncol. 2014 Feb; 25 (2): 322-31).
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/143,889, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

NOTE:  Depending upon how the claims are amended in response to this Office action, additional rejections or provisional rejections on the ground of nonstatutory obviousness-type double patenting may become necessary or deemed appropriate before any indication of allowable subject matter may be made.


Conclusion
28.	No claim is allowed.

29.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Each of U.S. Patent Application Publication Nos. 20190054170-A1, 20090191201-A1, and 20150086550-A1 and each U.S. Patent Nos. 10,071,158 and 10,576,149 teaches treating cancer with T cell engaging bispecific, trifunctional antibodies (and, in some instances, in combination with antibodies that bind to and inhibit immune checkpoints including in particular CTLA-4).
	 Richards et al. (Mol. Cancer Ther. 2008 Aug; 7 (8): 2517-27) teaches optimization of antibody binding to FcRIIa enhances macrophage phagocytosis of tumor cells; moreover Richards et al. teaches variants containing a G236A substitution have up to 70-fold greater FcRIIa affinity and 15-fold improvement in FcRIIa / FcRIIb ratio and mediate enhanced phagocytosis of antibody-coated target cells by macrophages.
	Ellmark et al. (Cancer Immunol. Immunother. 2017 Jan; 66 (1): 1-7; electronically published October 6, 2016) teaches tumor-directed immunotherapy using T cell engaging bispecific antibodies and inhibitory antibodies that bind to CTLA-4 can generate tumor-specific T cell responses through localized co-stimulation.
	WO2018/099539-A1 (published June 7, 2018) teaches using combinations of T cell redirecting multifunctional antibodies and immune checkpoint modulators for treating cancer.
	Kontermann et al. (Drug Discov. Today. 2015 Jul; 20 (7): 838-47) teaches bispecific T cell engaging antibodies including the trifunctional antibody catumaxomab.
	Shields et al. (J. Biol. Chem. 2001; 276 (9): 6591-604) teaches  the design of IgG1 Fc variants with improved binding to the FcR.
	Shang et al. (J. Biol. Chem. 2014 May 30; 289 (22): 15309-18) teaches engineering Fc domain variants that have relatively greater binding affinity for FcRIIa and relatively lower binding affinity for FcRIIb.
	Bruhns et al. (Blood. 2009 Apr 16; 113 (16): 3716-25) provides a rationale for engineering Fc domain variants to have relatively greater binding affinity for FcRIIa and RIIb since their results document how FcR specificity and affinity may account for the biological activities of antibodies. 
	Stavenhagen et al. (Cancer Res. 2007 Sep 15; 67 (18): 8882-90) teaches Fc optimization of therapeutic antibodies enhances their ability to kill tumor cells in vitro and controls tumor expansion in vivo via low-affinity activating Fc receptors.
	Nordstrom et al. (Breast Cancer Res. 2011; 13 (6): R123; pp. 1-14) teaches an antibody comprising a variant Fc domain with reduced binding to the inhibitory Fc receptor, FcRIIB and increased binding to activating Fc receptors.
	Clynes et al. (Nat. Med. 2000 Apr; 6 (4): 443-6) teaches inhibitory Fc receptors modulate in vivo cytotoxicity against tumor targets; Clynes et al. teaches their results demonstrate that Fc-receptor-dependent mechanisms contribute substantially to the action of cytotoxic antibodies against tumors and indicate that an optimal antibody against tumors would bind preferentially to activation Fc receptors and minimally to the inhibitory partner FcRIIB.

30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
September 15, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is thought that some of the terms (e.g., GD2) may not refer to polypeptides, but to gangliosides; however the disclosure does not make it clear if this is the case or not.  The disclosure does not describe the identities of the antigens and provides only antecedent basis for the language of the claim.
        
        2 Regarding “gp100” it is understood that this term refers to a glycoprotein having a molecular mass of 100 kDa, but which one?  It is entirely unclear.  Similarly “p53” and “p97” are terms that are understood to refer to proteins having molecule masses of 53 kDa and 97 kDa, respectively, but which ones are those that are referred to by the claim?  
        
        3 As an example, it is known that alternative splicing of the gene encoding human “CTLA-4” gives rise to a transcript variant encoding a structurally and functionally disparate isoform or variant of “CTLA-4”. See, e.g., Magistrelli et al. (Eur J Immunol. 1999 Nov; 29 (11): 3596-602) (see entire document; e.g., the abstract).  To which isoforms or variants of “CTLA-4” are the claims directed?  As another example, as a consequence of alternative splicing, the gene encoding human “FcRIIb” is transcribed to yield transcripts that encode more than one isoform or variant thereof.  See, e.g., Sármay et al. (Eur. J. Immunol. 1995 Jan; 25 (1): 262-8); see entire document (e.g., the abstract).  To which isoforms or variants of FcRIIb are the claims directed?    
        
        4 As an example, it appears “CTLA-4” is a designation referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, rat, macaque, chimpanzee, rabbit, dog, pig, hamster, and ferret.  To which one or more of these polypeptides are the claims directed?
        
        5 Notably claim 99 also refers to “MHCII”, which may be a designation that is being used to refer to any class II MHC molecule, but which ones?  Here again there are more than one and unlike the term “HLA”, “MHC” is a term that is not used to refer to human polypeptides alone.
        6 In fact the term “in need thereof” appears only once in the specification at page 95, line 8 and then is only found to provide antecedent basis for the language of the claims.
        
        7 Claim 101 is objected to because of the apparent misspelling of the term “ektomun” as “ektomab”.  Notably the specification does not describe an antibody having the designation “ektomab”.  It does however describe one having the designation “ektomun” (see, e.g., page 44, line 30).
        
        8 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/.     
        
        9 See M.P.E.P. § 2172 (II).
        10 As an aside, according to claim 103, the immune checkpoint is any of a number of different polypeptides and “ligands” thereof, which are not necessarily known or described by this application.  For example, according to claim 103, the immune checkpoint is “MAGE”, but this is a term that is recognized as being a term that is used, not to refer to any one particular protein, but rather to any of a family of structurally and/or functionally related proteins; but which proteins are those that are regarded as members of this family and which of those are regarded as “immune checkpoints” to be targeted by the “immune checkpoint modulators” that are used in practicing the claimed invention to treat cancer in a subject?  It is entirely unclear.  The same may be said of other “checkpoints” such as “HLA” and “MHCII”; and then some of the “immune checkpoints” listed (e.g., GC182, GT468, GT512) are not even recognized.  For example, “GC182” appears to be a term that has been used to refer to an antibody that is also known as “claudiximab”; but if this term is otherwise used to refer to an immune checkpoint, the identity thereof cannot be ascertained.  This is in part because the disclosure does not make it clear to which protein this term or either one of the terms GT468 and GT512 refers; but this is also because searching the Internet for information pertaining thereto has not proven fruitful.
        
        11 See, e.g., the disclosure at page 46.
        12 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        13 The function of a given molecule or compound must be determined empirically.
        14 Pembrolizumab is one of the particular “immune checkpoint modulators” that is described by this application for use in practicing the claimed invention (see, e.g., the disclosure at page 57 beginning in line 1).
        
        15 See, e.g., Koratich et al. (Cancer Res. 2019 Jul 1; 79 (13 Supplement): 1504; p. 1); see entire document (e.g., the abstract).
        
        16 See, e.g., Finger et al. (Gene. 1997 Sep 15; 197 (1-2): 177-87); see entire document (e.g., the abstract).
        
        17 As noted above, Applicant elected the species of the invention in which the “immune checkpoint modulator” is an inhibitor that binds to CTLA-4 and according to the disclosure at page 57, beginning in line 1, ipilimumab is one such inhibitor that is to be used in practicing the claimed invention.
        
        18 Li et al. was published in 2020, after the filing date of this application.
        19 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        20 Here it is presumed that “ektomab” is a misspelling of “ektomun”, an antibody that is described, e.g., in the specification at page 44, line 30.
        
        21 M.P.E.P. § 2404.01 states:  The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).
        22 Notably a glucocorticoid is a known modulator of the immune system  and according to the disclosure the term “immune checkpoint modulator” is used by the claims to refer to “a molecule or to a compound that modulates (e.g., totally or partially reduces, inhibits, interferes with, activates, stimulates, increases, reinforces or supports) the function of one or more checkpoint molecules” (page 45, lines 13-17), where the term “immune checkpoint” is used to refer to “molecules, such as proteins, which are typically involved in immune pathways and, for example, regulate T-cell activation, T-cell proliferation and/or T-cell function” (page 46, lines 4-7).  Besides, as in accordance with claim 1, the glucocorticoid that is administered in the course of practicing the claimed invention must act to reduce the non-specific release of the cytokine associated with the treatment of the cancer or tumor; and because it reduces release of cytokines, it must be said to be a modulator of molecules, such as proteins, which are typically involved in immune pathways and, for example, regulate T-cell activation, T-cell proliferation and/or T-cell function. Therefore, absent a showing of any unobvious difference, it is submitted that a glucocorticoid is the same as the “immune checkpoint modulator” to which the instant claims are directed.    
        
        23 See, e.g., Ruf et al. (Int. J. Cancer. 2004 Feb 20; 108 (5): 725-32); see entire document (e.g., the abstract).
        24 See, e.g., Zeidler et al. (J. Immunol. 1999; 163 (3): 1246-52); see entire document (e.g., abstract; and pages 1246 and 1247). 
        25 See the explanation that follows.
        
        26 See, e.g., Ruf et al. (Int. J. Cancer. 2004 Feb 20; 108 (5): 725-32); see entire document (e.g., the abstract).
        27 See, e.g., the disclosure at page 87, beginning in line 26 of the specification.  As disclosed therein glucocorticoids exert inhibitory effects on lymphocyte proliferation.  Then, as reviewed by Ashwell et al. (Annu. Rev. Immunol. 2000; 18: 309-45), although glucocorticoids are perhaps most recognized for their immunosuppressive effects upon peripheral T cells, glucocorticoids have also been implicated in Th lineage development (favoring the generation of Th2 cells) and, by virtue of their downregulation of fasL expression, the inhibition of activation-induced T cell apoptosis (see entire document; e.g., the abstract).  Therefore, absent a showing of any unobvious difference, it is submitted that a glucocorticoid is the same as the “immune checkpoint modulator” to which the instant claims are directed.  
        28 See the explanation as to why a glucocorticoid is deemed the same as “an immune checkpoint modulator” in the above rejection.
        
        29 See, e.g., Ruf et al. (Int. J. Cancer. 2004 Feb 20; 108 (5): 725-32); see entire document (e.g., the abstract).
        30 See, e.g., Zeidler et al. (J. Immunol. 1999; 163 (3): 1246-52); see entire document (e.g., abstract; and pages 1246 and 1247). 
        31 See, e.g., the disclosure at page 87, beginning in line 26 of the specification.  As disclosed therein glucocorticoids exert inhibitory effects on lymphocyte proliferation.  Then, as reviewed by Ashwell et al. (Annu. Rev. Immunol. 2000; 18: 309-45), although glucocorticoids are perhaps most recognized for their immunosuppressive effects upon peripheral T cells, glucocorticoids have also been implicated in Th lineage development (favoring the generation of Th2 cells) and, by virtue of their downregulation of fasL expression, the inhibition of activation-induced T cell apoptosis (see entire document; e.g., the abstract).  Therefore, absent a showing of any unobvious difference, it is submitted that a glucocorticoid is the same as the “immune checkpoint modulator” to which the instant claims are directed.  
        32 See, e.g., the disclosure at page 87, beginning in line 26 of the specification.  As disclosed therein glucocorticoids (e.g., dexamethasone) exert inhibitory effects on lymphocyte proliferation.  Then, as reviewed by Ashwell et al. (Annu. Rev. Immunol. 2000; 18: 309-45), although glucocorticoids are perhaps most recognized for their immunosuppressive effects upon peripheral T cells, glucocorticoids have also been implicated in Th lineage development (favoring the generation of Th2 cells) and, by virtue of their downregulation of fasL expression, the inhibition of activation-induced T cell apoptosis (see entire document; e.g., the abstract).  Therefore, absent a showing of any unobvious difference, it is submitted that a glucocorticoid such as dexamethasone is the same as the “immune checkpoint modulator” to which the instant claims are directed.  
        33 See, e.g., Zeidler et al. (J. Immunol. 1999; 163 (3): 1246-52); see entire document (e.g., abstract; and pages 1246 and 1247).